DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12, 14-19 of U.S. Patent No.10,261,690. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-12, 14-19 of U.S. Patent No.10,261,690 contains every element or process steps of claims 1-6, 8-13, 15-20 of the instant application, based on the reasoning above cited case law, and because of the following claim analysis:
Claims 1-5, and 7 of U.S. Patent No.10,261,690 read on the claim language of claims 1-6 of this instant application. 
Claims 8-12, and 14 of U.S. Patent No.10,261,690 read on the claim language of claims 8-13 of this instant application.
Claims 15-19 of U.S. Patent No.10,261,690 read on the claim language of claims 15-20 of this instant application.
s rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12, 14-19 of U.S. Patent No.10,649,659. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-12, 14-19 of U.S. Patent No.10,261,690 contains every element or process steps of claims 1-6, 8-13, 15-20 of the instant application, based on the reasoning above cited case law, and because of the following claim analysis:
Claims 1-20 of U.S. Patent No.10,649,659 read on the claim language of claims 1-20 of this instant application. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first component monitoring”, “a second component that […] reduces”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations:
“and reducing a number of relay events for one or more of the I/O requests by reassigning the first controller to handle a request that is assigned to the second controller, responsive to the tracking.” (Emphasis added)
There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, fail to cure the deficiency of independent claim 1, are rejected under same ground of rejected cited in claim 1.
Regarding claim 8: Claim limitation “a first component”, and “a second component” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 0027 in the applicant’s specification is the most relevant support. However, paragraph 1-300n”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claims 9-14, fail to cure the deficiency of independent claim 1, are rejected under same ground of rejected cited in claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 rejected under 35 U.S.C. 103 as being unpatentable over DeKoning et al (U.S. 2010/0312962), and in view of Hunter et al (U.S. 2011/0145545).
Regarding claim 1:
A method, comprising: providing a high availability controller pair for a first storage array and a second storage array; DeKoning teaches a storage array system comprises plurality of storage array controllers connect to a plurality of storage array nodes 120-122 (Figs. 1-2, ¶0010), the controllers employs redundancy failover mechanism, such that alternate controllers 110-113 can reclaim data when a first controller fails (¶0014).
However, DeKoning does not expressly teach tracking I/O requests; and reducing a number of relay events for one or more of the I/O requests by reassigning the first controller to handle a request that is assigned to the second controller, responsive to the tracking.
In an analogous of data processing management, Hunter teaches the idea of monitoring I/O data processed by a first processor of one or more processors (Fig. 1, Step 100, ¶0027), if a second processor of the one or more processors is found to be at a shorter distance than the first processor from the monitored data (test 110), transferring execution of the I/O to the second processor (¶0028-¶0030, ¶0038). 
One of ordinary skill in the art, at the time the invention was filed would have been motivated to incorporate the teaching of Hunter into the teaching of DeKoning, hereinafter DeKoning, to tracking I/O requests, and reducing a number of relay events for one or more of the I/O requests by reassigning the first controller to handle a request that is assigned to the second controller, responsive to the tracking. The motivation for doing so is to avoiding unnecessary longer distance data movements to/from the first processor (Hunter, ¶0028, ¶0033).

Regarding claim 2:
The method of claim 1 wherein the secondary controller is shared by multiple primary controllers. DeKoning teaches the idea of having N-way connections multi-controller system (Fig. 2, and corresponding text), e.g. two storage controllers in a storage system, wherein the controllers are accessible by other storage array controllers (DeKoning, ¶0022, ¶0028).


Regarding claim 3:
The method of claim 1 wherein the secondary controller is shared by more than one storage component. DeKoning teaches the idea of having N-way connections multi-controller system (Fig. 2, and corresponding text), e.g. two storage controllers in a storage system, wherein the controllers are accessible by other storage array controllers (DeKoning, ¶0022, ¶0028).

Regarding claim 5:
The method of claim 1 further comprising: receiving an I/O request at the first controller; determining the I/O request is associated with second controller; and forwarding the I/O request to the second controller. Hunter, if a second processor of the one or more processors is found to be at a shorter distance than the first processor from the monitored data (test 110), transferring execution of the I/O to the second processor (¶0028-¶0030, ¶0038). 

Regarding claim 8:
A storage system, comprising:
a first controller and a second controller arranged in a high availability configuration for a first storage array and a second storage array; DeKoning teaches a storage array system 
However, DeKoning does not expressly teach a first component monitoring forwarded I/O requests; and a second component that, responsive to the monitoring, reduces a number of relay events for one or more I/O requests by reassigning the first controller to handle a request that is assigned to the second controller, responsive to the monitoring.
In an analogous of data processing management, Hunter teaches the idea of monitoring I/O data processed by a first processor of one or more processors (Fig. 1, Step 100, ¶0027), if a second processor of the one or more processors is found to be at a shorter distance than the first processor from the monitored data (test 110), transferring execution of the I/O to the second processor (¶0028-¶0030, ¶0038). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Hunter into the teaching of DeKoning, hereinafter DeKoning, to obtain the claimed limitations above. The motivation for doing so is to avoiding unnecessary longer distance data movements to/from the first processor (Hunter, ¶0028, ¶0033).

Regarding claim 9:
The storage system of claim 8 wherein the secondary controller is shared by multiple primary controllers. DeKoning teaches the idea of having N-way connections multi-controller system (Fig. 2, and corresponding text), e.g. two storage controllers in a storage system, wherein the controllers are accessible by other storage array controllers (DeKoning, ¶0022, ¶0028).

Regarding claim 10:
The storage system of claim 8 wherein the secondary controller is shared by more than one storage array. DeKoning teaches the idea of having N-way connections multi-controller system (Fig. 2, and corresponding text), e.g. two storage controllers in a storage system, wherein the controllers are accessible by other storage array controllers (DeKoning, ¶0022, ¶0028).

Regarding claim 12:
The storage system of claim 8 wherein an I/O request that is received at the first controller is forwarded to the second controller if it is determined that the I/O request is associated with the second controller. Hunter, if a second processor of the one or more processors is found to be at a shorter distance than the first processor from the monitored data (test 110), transferring execution of the I/O to the second processor (¶0028-¶0030, ¶0038). 

Regarding claim 15:
A non-transitory computer-readable storage medium having program instructions stored thereon, which when executed by at least one processor, cause the at least one processor to perform a method comprising: providing a high availability controller pair for a first storage array and a second storage array; DeKoning teaches a storage array system comprises plurality of storage array controllers connect to a plurality of storage array nodes 120-122 (Figs. 1-2, ¶0010), the controllers employs redundancy failover mechanism, such that alternate controllers 110-113 can reclaim data when a first controller fails (¶0014). DeKoning also teaches employ a computer readable medium to store method/steps to carry out the limitations (¶0029).
tracking I/O requests; and reducing a number of relay events for one or more of the I/O requests by reassigning the first controller to handle a request that is assigned to the second controller, responsive to the tracking.
In an analogous of data processing management, Hunter teaches the idea of monitoring I/O data processed by a first processor of one or more processors (Fig. 1, Step 100, ¶0027), if a second processor of the one or more processors is found to be at a shorter distance than the first processor from the monitored data (test 110), transferring execution of the I/O to the second processor (¶0028-¶0030, ¶0038). 
One of ordinary skill in the art, at the time the invention was filed would have been motivated to incorporate the teaching of Hunter into the teaching of DeKoning, hereinafter DeKoning, to tracking I/O requests, and reducing a number of relay events for one or more of the I/O requests by reassigning the first controller to handle a request that is assigned to the second controller, responsive to the tracking. The motivation for doing so is to avoiding unnecessary longer distance data movements to/from the first processor (Hunter, ¶0028, ¶0033).

Regarding claim 16:
The medium of claim 15 wherein the secondary controller is shared by multiple primary controllers. DeKoning teaches the idea of having N-way connections multi-controller system (Fig. 2, and corresponding text), e.g. two storage controllers in a storage system, wherein the controllers are accessible by other storage array controllers (DeKoning, ¶0022, ¶0028).

Regarding claim 17:
The medium of claim 15 wherein the secondary controller is shared by more than one storage array. DeKoning teaches the idea of having N-way connections multi-controller system (Fig. 2, and corresponding text), e.g. two storage controllers in a storage system, wherein the controllers are accessible by other storage array controllers (DeKoning, ¶0022, ¶0028).


Regarding claim 19:
The medium of claim 15 wherein the method further comprises: receiving an I/O request at the first controller; determining the I/O request is associated with the second controller; and forwarding the I/O request to the second controller.  Hunter, if a second processor of the one or more processors is found to be at a shorter distance than the first processor from the monitored data (test 110), transferring execution of the I/O to the second processor (¶0028-¶0030, ¶0038).

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over DeKoning et al (U.S. 2010/0312962), and in view of Hunter et al (U.S. 2011/0145545), and further in view of Grundy et al (U.S. 2004/0148482).
Regarding claim 4:
The combination of DeKoning does not expressly teach the method of claim 1 further comprising: accessing global metadata; and forwarding I/O requests based on the global metadata. However, in analogous art of memory management, Grundy teaches the idea of having a global metadata (device identifiers, parameter, memory range, Grundy ¶0033), and a controller receives I/O requests from a host, issues I/O commands in accordance with capabilities and parameter of the target memory device (¶0032, ¶0033, ¶0030).

Regarding claim 11:
The combination of DeKoning does not expressly teach the storage system of claim 8 further comprising: a global metadata accessing component that accesses global metadata; and an 1/O forwarding component that forwards 1/O requests based on the global metadata. However, in analogous art of memory management, Grundy teaches the idea of having a global metadata (device identifiers, parameter, memory range, Grundy ¶0033), and a controller receives I/O requests from a host, issues I/O commands in accordance with capabilities and parameter of the target memory device (¶0032, ¶0033, ¶0030).


Regarding claim 18:
The combination of DeKoning does not expressly teach the medium of claim 15 wherein the method further comprises: accessing global metadata; and forwarding I/O requests based on the global metadata. However, in analogous art of memory management, Grundy teaches the idea of having a global metadata (device identifiers, parameter, memory range, Grundy ¶0033), and a controller receives I/O requests from a host, issues I/O commands in accordance with capabilities and parameter of the target memory device (¶0032, ¶0033, ¶0030).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeKoning et al (U.S. 2010/0312962), and in view of Hunter et al (U.S. 2011/0145545), and further in view of Gal-Oz et al (U.S. 2007/0113036).
Regarding claim 6:
the method of claim 1 further comprising: suggesting actions to reduce the number of relay events based on the tracking, wherein the actions includes one of migrating a volume from one storage array to another, adding or removing storage capacity to a storage array, or changing cabling for relay minimization purposes. However, in an analogous art of data processing system, Gal-Oz teaches the idea of reducing latency of I/O operations can be reduced by transferring the content of this volume to a second storage device so that the number of hops can be reduce (¶0020)
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Gal-Oz into the teaching of DeKoning to obtain the claimed limitations above. The motivation for doing so would be reducing I/O latency (Gal-Oz, ¶0020).

Regarding claim 13:
The combination of DeKoning does not expressly teach the storage system of claim 8, wherein the second component includes suggesting actions to reduce the number of relay events based on the first component, wherein the actions includes one of migrating a volume from one storage array to another, adding or removing storage capacity to a storage array, or changing cabling for relay minimization purposes. However, in an analogous art of data processing system, Gal-Oz teaches the idea of reducing latency of I/O operations can be reduced by transferring the content of this volume to a second storage device so that the number of hops can be reduce (¶0020)
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Gal-Oz into the teaching of DeKoning to obtain the 

Regarding claim 20:
The combination of DeKoning does not expressly teach the medium of claim 15, wherein the method further comprises: suggesting actions to reduce the number of relay events based on the tracking, wherein the actions includes one of migrating a volume from one storage array to another, adding or removing storage capacity to a storage array, or changing cabling for relay minimization purposes. However, in an analogous art of data processing system, Gal-Oz teaches the idea of reducing latency of I/O operations can be reduced by transferring the content of this volume to a second storage device so that the number of hops can be reduce (¶0020)
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Gal-Oz into the teaching of DeKoning to obtain the claimed limitations above. The motivation for doing so would be reducing I/O latency (Gal-Oz, ¶0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tangvald et al (U.S. 2008/0126885) teaches a dual controllers storage system.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/Primary Examiner, Art Unit 2133